In an action by plaintiff Dorothy Weiss to recover damages for personal injuries and by her husband for medical expenses and loss of services, order denying defendant’s motion to dismiss the complaint for failure to state a cause of action reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs, with leave to plaintiffs to plead over, if so advised, within ten days after the entry of the order hereon. The complaint should state the facts upon which plaintiffs rely for their cause of action. (Civ. Prac. Act, § 241; Schweitzer v. Mmdlin, 248 N. Y. 560; Pagnillo v. Mack Paving <& Constr. Co., 142 App. Div. 491; Beatty v. McCutcheon, 200 App. Div. 869.) Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ., concur.